DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional cover plate which covers on the groove (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Foreign Patent Document No.: CN 205344509 U).
For claim 1, Zhu et al. disclose the claimed invention comprising: an electric motor (see figure 1, also see figure below), the electric motor including a housing (main shell, end cover, connecting cover, see figure below), a cooling passage (reference character SM) being formed in a wall of the housing such that coolant is able to flow in the cooling passage (see figure 1, also figure below), the housing of the electric motor including a main shell (see figure below), and an end cover (see figure below) and a connecting cover (see figure below) which are connected to opposite ends of the main 

    PNG
    media_image1.png
    702
    796
    media_image1.png
    Greyscale


For claim 3, Zhu et al. disclose an output shaft (see figure above for claim 1) of the electric motor extending through the end cover (see figure above for claim 1) such that the output shaft protrudes partially outwards (see figure above for claim 1).  
For claim 4, Zhu et al. disclose the assembly being configured such that the coolant is able to flow substantially over the entire longitudinal length of the main shell (see figure above for claim 1).  
For claim 5, Zhu et al. disclose the interface being formed by the housing (reference numeral 3) of the inverter (see figure above for claim 1), and the connecting cover (see figure above for claim 1) is formed with a groove (see figure above for claim 1) in a side contacting the housing (reference numeral 3) of the inverter such that the groove is in fluid communication with the cooling passage (see figure above for claim 1).  
For claim 6, Zhu et al. disclose the interface being formed by the connecting cover (see figure above for claim 1), and a groove being formed in the connecting cover (see figure above for claim 1) such that the groove is in fluid communication with the cooling passage (reference character SM, see figure 1, also see figure above for claim 1).  
For claim 7, Zhu et al. disclose an additional plate on an axial side of the connecting cover (see figure above for claim 1), i.e. the connecting cover comprising an 
For claim 9, Zhu et al. disclose the groove (reference character SE) of the connecting cover being substantially U-shaped (see figures 2, 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. as applied to claim 5 above, and further in view of Nagao et al. (US Patent Application Pub. No.: US 2014/0077633 A1).
For claim 8, Zhu et al. disclose the claimed invention except for mirror-symmetrical to said groove, a groove being formed in the housing of the inverter, and when the housing of the inverter is in contact with the connecting cover, the two grooves face each other.  Nagao et al. disclose grooves (reference numerals 51a, 52a, figure 5) that are mirror-symmetrical and facing each other (see figure 5), and when applied to the inverter housing and connecting cover of Zhu et al. this would disclose a groove being formed in the housing of the inverter, and when the housing of the inverter is in contact with the connecting cover, the two grooves face each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .  

Claims 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. as applied to claim 2 above, and further in view of Kulkarni et al. (US Patent Application Pub. No.: US 2014/0183991 A1).
For claim 10, Zhu et al. disclose the main shell (see figure above for claim 1) being substantially hollow cylinder shaped (see figure above for claim 1), but do not specifically disclose a plurality of separated channels being formed longitudinally in a cylindrical wall of the main shell such that the cooling passage is partially defined by the plurality of separated channels.  Having separated channels formed in a component is a known skill as disclosed by Kulkarni et al. (see figure 1A, reference numerals 70, 78), and when applied to the main shell of Zhu et al. this would disclose a plurality of separated channels being formed longitudinally in a cylindrical wall of the main shell such that the cooling passage is partially defined by the plurality of separated channels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the channels as disclosed by Kulkarni et al. for the main shell of Zhu et al. for predictably providing desirable configuration for properly facilitating the cooling means of the device.  
For claim 11, Zhu et al. disclose the claimed invention except for a plurality of circumferentially separated grooves being formed in a side of the end cover facing the main shell and/or a plurality of circumferentially separated additional grooves being 
For claim 12, Zhu et al. in view of Kulkarni et al. disclose the claimed invention except for a plurality of separated fins being provided in the channels of the main shell.  Kulkarni et al. disclose fins (reference numeral 78) formed in the shell component (see figure 1A), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fins as disclosed by Kulkarni et al. for the main shell of Zhu et al. in view of Kulkarni et al. for predictably providing desirable configuration for properly facilitating the cooling means of the device.  
.  

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. in view of Kulkarni et al. as applied to claim 12 above, and further in view of Bruno (US Patent No.: 5019737) and Japanese Patent Document No.: JP 2563562 Y2 (hereinafter JP ‘562).
For claim 13, Zhu et al. in view of Kulkarni et al. disclose the claimed invention except for the fins of the main shell being elongated, each fin being longitudinally shorter than the main shell, and in each channel of the main shell, the fins extending radially and outwardly from a sidewall of the channel adjacent to the interior of the housing of the electric motor.  Bruno discloses fins (reference numeral 3’’’) being elongated and extending radially and outwardly from a sidewall of the channel adjacent to the interior of the housing (reference numeral 2’’’) of the electric motor (see figure 5), and JP ‘562 shows a fin element being longitudinally shorter than the main shell (see figure 2, reference numerals 13, 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fins extending radially and outwardly as disclosed by Bruno and also being longitudinally shorter than the shell as disclosed by JP ‘562 for the main shell of Zhu et al. in view of Kulkarni et al. for predictably providing desirable configuration for properly facilitating the cooling means of the device.  
.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. in view of Kulkarni et al. as applied to claim 12 above, and further in view of Zhang et al. (Foreign Patent Document No.: CN 105464996 A).
For claim 15, Zhu et al. in view of Kulkarni et al. disclose the claimed invention except for a guide feature being additionally provided in the channel of the main shell, and the guide feature being adjacent to the end cover and/or the connecting cover such that the coolant turns smooth when flowing to the end cover and/or the connecting cover.  Having a guide feature would merely involve changing the arrangement of protruding elements within the cover as exhibited by Zhang et al. (see figures 5, 6, reference numerals 321a, 321b), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reconfigure protruding elements as disclosed by Zhang et al. for forming a guide feature for Zhu et .  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. as applied to claim 1 above, and further in view of Uetake et al. (US Patent No.: 9350228).
For claim 16, Zhu et al. disclose the claimed invention except for a power adapter and a signal adapter being provided in the housing of the electric motor, and electric wires electrically connecting the power adapter and the signal adapter to the power element and/or the electrical device of the inverter respectively being arranged within the housing of the inverter and the housing of the electric motor.  Uetake et al. disclose a power adapter (reference numerals 508, 509) and a signal adapter (reference numeral 21) for the housing (see figure 5), and when applied to the housing of Zhu et al. this would disclose a power adapter and a signal adapter being provided in the housing of the electric motor, and electric wires electrically connecting the power adapter and the signal adapter to the power element and/or the electrical device of the inverter respectively being arranged within the housing of the inverter and the housing of the electric motor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the power adapter and the signal adapter as disclosed by Uetake et al. for the electric motor housing of Zhu et al. for predictably providing desirable configuration for properly facilitating the cooling means of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling arrangements: US 10298087 B2 (Chernogorski; Vladimir), US 9531242 B2 (Kulkarni; Devdatta P. et al.), US 6909210 B1 (Bostwick; Peter).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEX W MOK/Primary Examiner, Art Unit 2834